DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Claims 1-19 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-9 are drawn to a method, which is within the four statutory categories (i.e. process). Claims 10-18 are drawn to a system, which is within the four statutory categories (i.e. machine).  Claim 19 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Claim 1 has been amended now to recite a method comprising: 

verifying, by the centralized promotion manager computing system, authenticity of each promotion message of the plurality of promotion messages to confirm that the promotion information dataset is valid, thereby verifying one or more promotion messages of the plurality of promotions messages, each promotion message of the plurality of promotion messages being verified based on at least one CHECKSUM operation, the at least one CHECKSUM operation applying a cryptographic hash function to confirm authenticity of the promotion information dataset; 
storing, by the centralized promotion manager computing system, the promotion information datasets of the one or more promotion messages previously verified in a datastore;
 generating, by the promotion manager computing system, one or more promotions based on each  promotion information dataset of the one or more promotion messages previously verified, each of the one or more promotions including at least one eligibility requirement; 
receiving in real time, by the centralized promotion manager computing system, a plurality of promotion requests, each promotion request including pharmacy transaction information on behalf of a respective patient, the pharmacy transaction information including respective patient information and respective prescription information associated with a respective pharmacy transaction, the plurality of promotion requests being received over the communication network from a plurality of pharmacy computing systems, each pharmacy computing system being associated with a pharmacy, the receiving occurring while the respective patient associated with the respective pharmacy transaction is at a point 
comparing in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the pharmacy transaction information associated with each respective SMRH:4848-2020-1153.1-2-55VW-252811promotion request with the at least one eligibility requirement of the one or more promotions; 
determining in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, whether the respective patient associated with the pharmacy transaction information is eligible for at least one of the one or more promotions based on the comparing, without any of the plurality of promoter computing systems, the respective pharmacy computing system associated with the pharmacy transaction information, and any user at the respective pharmacy associated with the pharmacy transaction information having to determine whether the respective patient is eligible for the at least one of the one or more promotions or having to verify the at least one of the one or more promotions; 
if the respective patient associated with the pharmacy transaction information is eligible for at least one of the one or more promotions: 
automatically generating in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, a response message to indicate authorization to provide the respective patient the at least one of the one or more promotions; 
automatically transmitting in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the response message to the respective pharmacy computing system over the communication network for the respective pharmacy computing system to request a 
automatically generating, by the centralized promotion manager computing system, a reimbursement request to a particular promoter computing system associated with the at least one of the one or more promotions, without the respective pharmacy computing system and any user at the respective pharmacy having to generate the reimbursement request; and 
automatically transmitting, by the centralized promotion manager computing system, the reimbursement request to the particular promoter computing system; and 
if the respective patient associated with the pharmacy transaction information is not eligible for any of the one or more promotions: 
automatically SMRH:4848-2020-1153.1-3-55VW-252811generating in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the response message to indicate that the respective patient is not eligible for any of the one or more promotions; and 
automatically transmitting in real time while the respective patient associated with the respective pharmacy transaction is at the point of sale terminal, by the centralized promotion manager computing system, the response message to the respective pharmacy computing system over the communication network for the pharmacy computing system to request a second payment from the respective patient in view of the respective patient being not eligible for any of the one or more promotions.

Step 2A, Prong 1:
Claims 1, 10 and 19 recite “generating one or more promotions based on the promotion information”, “receiving a promotion request”, “if the respective patient associated with the pharmacy certain method of organizing human activities (such as user following rules or instructions to generating and receiving messages). 
Claims 1, 10 and 19 also recite “verifying authenticity of each promotion message of the plurality of promotion messages to confirm that the promotion information dataset is valid, thereby verifying one or more promotion messages of the plurality of promotions messages”, “comparing the pharmacy transaction information associated with each respective promotion request with the at least one eligibility requirement of the one or more promotions”, “determining whether the respective patient is eligible for at least one of the one or more promotions…”, which are mental processes (such as user evaluates the transaction and determine patient’s eligibility in mind or using a pen and paper).
Some dependent claims also recite mental processes, such as “the comparing and the determining are performed utilizing the manufacturer information of the pharmacy transaction (claim 5), “the comparing and the determining are performed utilizing manufacturer information” (claim 7), “determining a discount in response to a determination the patient is eligible for the at least one of the one or more promotions” (claims 8 and 17). 
Claims 2, 4, 5, 6, 7, 11, 13, 14, 15, 16 and 18 are ultimately dependent from Claims 1 and 10 and include all the limitations of Claims 1 and 10. Therefore, claims 2, 4, 5, 6, 7, 11, 13, 14, 15, 16 and 18 recites the same abstract idea. Claims 2, 4, 5, 6, 7, 11, 13, 14, 15, 16 and 18 describes further limitations regarding the patient/promotion/transaction/manufacturer information. These are all just further describing the abstract idea recited in claims 1 and 10, without adding significantly more.  

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a promotion manager computing system”, “a communication network”, “a plurality of promoter computing systems”, “storing, by the promotion manager computing system, the promotion information of the plurality of promotion messages in a datastore”, “the promotion request being received over the communication network from a first pharmacy computing system, the receiving occurring while a patient associated with the particular pharmacy transaction is at a point of sale terminal”, “from a first pharmacy computing system”, “a point of sale terminal”, “receiving in real time, by the centralized promotion manager computing system, a plurality of promotion requests…”, “comparing, in real time…, by the centralized promotion manager computing system, the pharmacy transaction information associated with each respective promotion request with the at least one eligibility requirement of the one or more promotions”, “determining, in real time…, by the centralized promotion manager system, whether the respective patient associated with the pharmacy transaction information is eligible for the at least one of the one or more promotions…”, “automatically generating/transmitting messages” and “each promotion message of the plurality of promotion messages being verified based on at least one CHECKSUM operation, the at least one CHECKSUM operation applying a cryptographic hash function to confirm authenticity of the promotion information dataset” (claims 1, 10 and 19), “a pharmaceutical manufacturing system” (claim 3), “a second datastore” (claims 6 and 15), “a payer system” (claim 9), “the discount is determined by a payer system in remote communication with the promotion manager computing system over the communication network” (claim 9), “the promoter computing system comprises a pharmaceutical manufacturing system remote from the promotion manager computing system” (claim 12), “the discount is determined by a payer system in remote communication with the promotion manager computing system over the communication network” (claim 18). These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The current specification describes the computer system as generic computing devices, such as “In some embodiments, functionality of the manufacturer systems 102 may be performed by one or more servers, mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like), desktop computers, laptop computers, workstations, and/or the like.” In par. 24, “The users systems 104 may be associated with different pharmacy entities. In some embodiments, functionality of the user systems 104 may be performed by one or more servers, mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like), desktop computers, laptop computers, workstations, and/or the like.” In par. 25 and “In some embodiments, functionality of the centralized coordinated messaging system 106 may be performed by one or more servers, mobile devices (e.g., 
The newly added feature of “CHECKSUM operation” is a well-understood, routine and conventional activity known in the healthcare industry. The current specification described this feature as “For example, the verification engine 204 may execute a CHECKSUM or other operation on received data messages to determine authenticity of transaction information, promotion information, and/or promotions, which may reduce the likelihood of falsified promotions.” In par. 41. 
Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as obtaining/storing/receiving/sending data from/to a datastore are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. The claims do not amount to " practical application" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to do the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The computing system in the current specification described as a generic computing system that perform 
Therefore, Claims 1-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that the current claim limitations enable practical application. That is, the claimed features improve the technology and computer operation by enhancing computer security. The Internet and related computer technologies have enabled sophisticated cyber criminals to perpetuate high tech crime on myriad computing systems. As discussed, in the case of coupon fraud, the resulting costs to companies from inadequate computer security can be in the millions. The claimed technology enhances computer security in computing systems, such as a centralized promotion manager computing system, by verifying promotions based on CHECKSUM operations that apply cryptographic hash functions. The claimed technology thus provides a specific improvement to the technology and existing computer systems. In response, Examiner submits that “Checksum operations” are well-understood, routine can conventional activity known in the healthcare industry, as evidenced by the article “The use of checksums to ensure data integrity in the healthcare industry” of Smoak (published in Pharmaceutical Programming in 2012). 

Applicant argues that the current claims recite significantly more than the alleged abstract idea of a method of organizing human activity or a mental process, the solution of a centralized system that collects promotions, verifies authenticity of promotions, and verifies eligibility in real time while a patient is at a point of sale terminal amounts to significantly more. Applicant argues that the current claims are similar to Example 35 provided in the guidance, which recites identity verification in a non-conventional and non-generic way, even though the steps use well-known components (a processor and mobile communication device)." Id. The claimed technology enhances computer security in computing systems, such as a centralized promotion manager computing system, by verifying promotions based on CHECKSUM operations that apply cryptographic hash functions, which performs verification in a non-conventional and non-generic way. In response, Examiner submits that the “CHECKSUM operations that apply cryptographic hash functions” are not non-generic nor non-conventional way to verify messages. As indicated in the section above, this operation type has been known and used in the healthcare industry to verify the data, before the effective filing date of this application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626